     Case: 1:20-cv-01905 Document #: 37 Filed: 01/07/21 Page 1 of 2 PageID #:284




               IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT, EASTERN DIVISION


FIRST MERCURY INSURANCE                      )
COMPANY,                                     )
                                             )
                      Plaintiff,             )       Case No. 1:20-cv-01905
                                             )
v.                                           )
                                             )
ELITE EXTERIORS, LLC, and JOSE               )
FELIPE POMAQUIZA,                            )
                                             )
                      Defendants.            )



      NOTICE OF DISMISSAL AS TO DEFENDANT JOSE FELIPE POMAQUIZA
        PURSUANT TO RULE 41(a)(2) OF THE FEDERAL RULES OF CIVIL
                              PROCEDURE

        PLEASE TAKE NOTICE that Plaintiff, First Mercury Insurance Company, hereby

dismisses the above captioned action as to Defendant Jose Felipe Pomaquiza pursuant to Rule

41(a)(2) of the Federal Rules of Civil Procedure. Pursuant to Rule 41(a)(2), this dismissal is

without prejudice.

                                      Respectfully Submitted,

                                      FIRST MERCURY INSURANCE COMPANY


Dated: January 7, 2021                       /s/ James J. Hickey

                                      By:     James J. Hickey (Illinois Bar No. 6198334)
                                             Sean M. Phillips (Illinois Bar No. 6317897)
                                             KENNEDYS CMK LLP
                                             100 North Riverside Plaza, Suite 2100
                                             Chicago, Illinois 60606
                                             Phone: (312) 800-5000
                                             Fax: (312) 207-2110
                                             James.Hickey@kennedyslaw.com
                                             Sean.Phillips@kennedyslaw.com
  Case: 1:20-cv-01905 Document #: 37 Filed: 01/07/21 Page 2 of 2 PageID #:285




                                     CERTIICATE OF SERVICE

              I hereby certify that the foregoing pleading was filed and served via the

Court’s CM/ECF system which caused notice of same to be served upon all counsel of record

listed below on January 7, 2021.


 Stephanie Matthews                             John W. Krutulis
 Matthews Law Office                            10 N. Dearborn Street, FL 11
 155 N. Michigan Avenue, #9008                  Chicago, IL 60602
 Chicago, IL 60606                              jkrutulis@lraflaw.com
 slm@matthewslawoffices.com                     312-782-6717
 312-856-1099                                   Attorney for Jose Felipe Pomaquiza
 Attorney for Elite Exteriors, LLC



                                            /s/ James J. Hickey

                                      By:    James J. Hickey (Illinois Bar No. 6198334)
                                            Sean M. Phillips (Illinois Bar No. 6317897)
                                            KENNEDYS CMK LLP
                                            100 North Riverside Plaza, Suite 2100
                                            Chicago, Illinois 60606
                                            Phone: (312) 800-5000
                                            Fax: (312) 207-2110
                                            James.Hickey@kennedyslaw.com
                                            Sean.Phillips@kennedyslaw.com
